Appeal by defendant, Marjorie D. Smith, from an order of the Trial and Special Term of the Supreme Court held in and for the County of Columbia denying a motion of the defendant, Marjorie D. Smith, for a dismissal of the complaint and for judgment on the pleadings, without prejudice to the said defendant to move for a dismissal of the complaint and for judgment either at the end of the plaintiff’s case or at the end of the entire ease upon the trial of the above-entitled actions. The order should be affirmed. Order affirmed, with ten dollars costs and disbursements. All concur, except Hill, P. J., who dissents.